Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MIGUEL ANGEL NEVAREZ,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-02-00343-CR

Appeal from the

168th District Court

of El Paso County, Texas

(TC# 20020D03111)


M E M O R A N D U M   O P I N I O N
             Pending before the Court is Appellant's withdrawal of his notice of appeal pursuant
to Tex. R. App. P. 42.2(a), which states that:
(a)  At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal. 
 
	Appellant's withdrawal of his notice of appeal states that he pled guilty to the offense
of possession of marihuana in an amount over fifty pounds but less than two-thousand
pounds and he was sentenced to four years' imprisonment in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant states that he filed a pro se notice of appeal
and he no longer wishes to pursue the appeal.  The document is signed by Appellant and his
attorney.  The clerk of this Court has sent a copy of the document to the District Clerk of El
Paso County.  Appellant having complied with the requirements of Rule 42.2(a), the Court
has considered this cause on Appellant's motion and concludes the motion should be granted
and the appeal should be dismissed.  We therefore dismiss the appeal. 

September 23, 2003

							_________________________________
							RICHARD BARAJAS, Chief Justice

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do not publish)